OPINION
By THE COURT
The above entitled cause is now being determined on respondents’ motion for an order requiring relator to elect upon which of the two causes of action contained in his petition he will proceed.
Relator says that on the 25th day of March, 1935, and for a long time prior thereto he was employed by the Department of Highways of the State of Ohio in the Jefferson County Division of Maintenance and Repair as a laborer in charge; and that jsaid position is in the classified Civil Serpee of the State of Ohio; and that prior 'to relator’s appointment to said position he took and passed a competitive examination submitted to him by the Civil Service Commission of Ohio and was duly certified by said Commission and permanently appointed to said position.
In what relator designates as a first cause of action he further says that on the 25th day of March, 1935, he was unlawfully and wrongfully removed from said position as a laborer in charge by the respondents; and that at the time of said removal and discharge the respondents failed, neglected, and refused to comply with the terms and provisions of §486-17a GC in this, to-wit: that he was not furnished with a copy of the order of removal; and that no written reason or reasons were assigned or given for said removal and discharge by the respondents; and that no specific charges in writing were filed against him; and that the order of removal or discharge, if such were executed, was not filed with the Civil Service Commission of Ohio.
In what is designated as a second cause of action relator says the following: Your relator further says that on the 25th day of March, 1935, he was laid off and suspended from his position aforesaid by the respondents; and that at the time of said lay-off and suspension, the respondents failed, neglected, and refused to comply with the provisions of §486-17 GC in this, to-wit: That respondents failed and neglected to furnish relator with a copy of the order of lay-off and suspension, and reasons for the same; and that the respondents failed and neglected to file with the Civil Service Commission of Ohio any order of lay-off or suspension; and that the respondents -prevented relator from filing an explanation in connection with such layoff or suspension. Your relator further says that said lay-off or suspension was not for the purpose of discipline, and has exceeded more than thirty days.
Under the facts stated we think plaintiff only has one cause of action even though he separately states and numbers two causes of action. The gravamen of his complaint is that he is removed from the service, and since neither §§486-17 nor 486-17a GC were complied with, that the action of the respondents was illegal and unauthorized. It is probable that the relator had in mind that he wanted to meet all the situations under which rempval or sus-, pension might be made under the provisions of the Code. This would not require setting out the provisions in separate causes of action.
The motion will be overruled.
The same order may be entered in the following cases where like motions are made to similar petitions: Nos. 2764, 2765, 2766, 2767, 2768, 2774, and 2776.
BARNES, PJ, HORNBECK and GEIGER, JJ, concur.